DETAILED ACTION
This action is in response to examiner initiated interview on 10/29/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-25 are allowed. No reason for allowance is necessary as the record is clear. See MPEP 1302.14(I).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for examiner’s amendment was given in an interview with Aimee Kolz (47,437) on 10/29/2021.
Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:

(Currently Amended) A method comprising:
determining, by a computing device based on first data indicating at least one signal characteristic for a plurality of frequencies of a communication path between a first device associated with a premises and a second device, signal delay data 
determining, based on the signal delay data, a distance between the first device and the second device; and
causing, based on the distance between the first device and the second device, a change to a network configuration at the premises.

(Currently Amended) The method of claim 1, wherein the signal delay data comprises first data.

(Currently Amended) The method of claim 1, further comprising:
before the determining the signal delay data,

(Currently Amended) The method of claim 1, wherein the determining the signal delay data further comprises
determining, based on the first data, a ripple frequency; and determining, based on the ripple frequency, the data;




(Previously Presented) The method of claim 1, wherein the causing the change to the network configuration at the premises comprises at least one of: adjusting a filter configuration, sending an indication to install a Point of Entry (POE) filter, sending an indication to qualify the premises for enhanced capacity services, or sending an indication to qualify the premises for a self-install kit.

(Previously Presented) The method of claim 1, further comprising:
receiving third data indicating at least one second signal characteristic between the first device and a plurality of third devices; and
sending, based on comparing the at least one signal characteristic and the at least one second signal characteristic, an indication to replace the first device or the second device.

(Previously Presented) The method of claim 1, further comprising:
determining, based on comparing the second data with one or more profiles, that the first device or the second device comprises a Point of Entry (POE) filter;
wherein the causing the change to the network configuration is based on the determining that the first device or the second device comprises the POE filter.

(Previously Presented) The method of claim 1, wherein the at least one signal characteristic comprises at least one of: a signal delay, a signal quality, a signal strength, a signal loss, a signal performance, a signal echo, or a channel response.

(Currently Amended) An apparatus comprising: one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the apparatus to:

for a plurality of frequencies of a communication path between a first device associated with a premises and a second device, signal delay data 


determine, based on the signal delay data, a distance between the first device and the second device; and
cause, based on the distance between the first device and the second device, a change to a network configuration at the premises.

10. (Currently Amended) The apparatus of claim 9, wherein the signal delay data comprises a signal delay associated with the first data.

11. (Currently Amended) The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, cause the apparatus to, before the determiningsignal delay data, 

12.       (Currently Amended) The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, cause the apparatus to determine the signal delay data by:
determiningfirst data, a ripple frequency; and determining, based on the ripple frequency, the signal delay


(Previously Presented) The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, cause the apparatus to cause the change to the network configuration at the premises by at least one of: adjusting a filter configuration, sending an indication to install a Point of Entry (POE) filter, sending an indication to qualify the premises for enhanced capacity services, or sending an indication to qualify the premises for a self-install kit.

(Previously Presented) The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, cause the apparatus to:



send, based on comparing the at least one signal characteristic and the at least one second signal characteristic, an indication to replace the first device or the second device.

(Previously Presented) The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, cause the apparatus to:
determine, based on comparing the second data with one or more profiles, that the first device or the second device comprises a Point of Entry (POE) filter; and
cause the change to the network configuration based on the determining that the first device or the second device comprises the POE filter.

(Previously Presented) The apparatus of claim 9, wherein the at least one signal characteristic comprises at least one of: a signal delay, a signal quality, a signal strength, a signal loss, a signal performance, a signal echo, or a channel response.

(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed, cause:
determining, based on first data indicating at least one signal characteristic for a plurality of frequencies of a communication path between a first device associated with a premises and a second device, signal delay data 
determining, based on the signal delay data, a distance between the first device and the second device; and
causing, based on the distance between the first device and the second device, a change to a network configuration at the premises.

(Currently Amended) The non-transitory computer-readable medium of claim 17, wherein the signal delay data comprises a signal delay associated with the first data.

19.       (Currently Amended) The non-transitory computer-readable medium of claim 17, wherein


before the determining the signal delay data, 

20. (Currently Amended) The non-transitory computer-readable medium of claim 17, wherein the instructions, when executed, cause determining the signal delay data by causing:
determining, based on the first data, a ripple frequency; and determining, based on the ripple frequency, the signal delay data;


(Previously Presented) The non-transitory computer-readable medium of claim 17, wherein the instructions, when executed, cause the causing the change to the network configuration at the premises by causing at least one of: adjusting a filter configuration, sending an indication to install a Point of Entry (POE) filter, sending an indication to qualify the premises for enhanced capacity services, or sending an indication to qualify the premises for a self-install kit.

(Previously Presented) The non-transitory computer-readable medium of claim 17, wherein the instructions, when executed, cause:
receiving third data indicating at least one second signal characteristic between the first device and a plurality of third devices; and
sending, based on comparing the at least one signal characteristic and the at least one second signal characteristic, an indication to replace the first device or the second device.

(Previously Presented) The non-transitory computer-readable medium of claim 17, wherein the instructions, when executed, cause:
determining, based on comparing the second data with one or more profiles, that the first device or the second device comprises a Point of Entry (POE) filter;
wherein the causing the change to the network configuration is based on the determining that the first device or the second device comprises the POE filter.

(Previously Presented) The non-transitory computer-readable medium of claim 17, wherein the at least one signal characteristic comprises at least one of: a signal delay, a signal quality, a signal strength, a signal loss, a signal performance, a signal echo, or a channel response.

(Currently Amended) The method of claim 1, wherein the first data indicates different signal strengths for the plurality of frequencies.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. KELLER whose telephone number is (571)270-3863. The examiner can normally be reached on Mon - Thurs (7 AM - 5 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446